 
Exhibit 10.1
Share Purchase Agreement
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 9, 2010, is
made by and among Mammatech Corporation, a Florida corporation (the “Company”),
Verdad Telecom, Inc., a Nevada corporation (the “Purchaser”), and Mark K.
Goldstein and Henry S. Pennypacker (collectively, the “Principals”).
 
RECITALS
 
WHEREAS, Company desires to sell to Purchaser, and Purchaser desires to buy from
Company, 94,572,375 shares (the “Shares”) of Company’s common stock, par value
$0.0001 per share (the “Common Stock”), representing approximately 94.5% of
Company’s issued and outstanding Common Stock; and
 
WHEREAS, The Principals are the principals stockholders of the Company and are
willing to provide the indemnification under Section 5.7 hereof; and
 
WHEREAS, in connection with the Purchaser’s purchase of the Shares, the parties
hereto desire to establish certain rights and obligations by and among
themselves.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION I                      DEFINITIONS.
 
The following terms when used in this Agreement have the following respective
meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding shares or equity interests of such
Person, (ii) any relative of such Person, or (iii) any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person.  A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.
 
“Acquisition Proposal” means any offer or proposal for, or indication of
interest in, any acquisition of all or a portion of the Shares or any other
assets or securities of the Company, whether by way of a purchase, merger,
consolidation or other business combination.
 
“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.
 
“Bylaws” mean the Bylaws of the Company.
 
 
- 1 -

--------------------------------------------------------------------------------

 
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended, and as on file with the Secretary of State of the State of
Florida on the date of this Agreement.
 
“Closing Date” has the meaning set forth in Section 3.1 hereof.
 
“Closing” has the meaning set forth in Section 3.1 hereof.
 
“Common Stock” has the meaning set forth in the recitals hereto.
 
“Company” has the meaning set forth in the recitals hereto.
 
“Company Closing Obligations” shall have the meaning as used in Section 4.2(j)
hereof.
 
 “Corporate Records” shall have the meaning as used in Section 4.2(n) hereof.
 
“Encumbrances” shall have the meaning as used in Section 4.1(b) hereof.
 
“End Date” has the meaning set forth in Section 7.1(b)(i) hereof.
 
“Fully-Diluted Basis” shall mean the aggregate of all shares of outstanding
Common Stock, all shares of outstanding Preferred Stock on an as-converted
basis, all outstanding options on an as-exercised basis, and all convertible
securities or other conversion rights on an as-converted basis.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“GFI Shares” has the meaning set forth in the recitals hereto.
 
“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.
 
“Indemnification” shall have the meaning as used in Section 5.7 hereof.
 
 “Information Statement” means the information statement regarding a change in
the majority of directors of the Company pursuant to Rule 14f-1 as promulgated
under the 1934 Act, together with any amendments or supplements thereof.
 
“Knowledge” means the actual knowledge of such Person or its Affiliates.
 
 “Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
 
“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights or business of the
Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.
 
“Material Changes” shall have the meaning as used in Section 4.1(g) hereof.
 
“Minute Books” shall have the meaning as used in Section 4.1(n) hereof.
 
“Operating Subsidiary” shall mean MammaCare Corporation, a wholly-owned
subsidiary of the Company, which owns and operates the breast cancer detection
business.
 
- 2 -

--------------------------------------------------------------------------------

 
 
“OTCBB” has the meaning set forth in Section 4.1(m) hereof.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.
 
 “Purchase Price” shall have the meaning as used in Section 2.1 hereof.
 
“Returns” shall have the meaning as used in Section 4.1(l) hereof.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Filings” means the Company’s annual report, quarterly report and other
publicly-available filings made by the Company with the SEC under Section 13 or
Section 15(d) of the 1934 Act.
 
“Shares” shall have the meaning set forth in the recitals hereto.
 
“Stockholders” mean the record holders of shares of the Company’s Common Stock.
 
“Tax” or “Taxes” means any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.
 
SECTION II                      PURCHASE AND SALE OF COMMON STOCK.
 
2.1 Purchase of Common Stock.  At the Closing, based upon the representations,
warranties, covenants and agreements of the parties set forth in this Agreement
the Purchaser hereby subscribes for and agrees to purchase, and Company hereby
agrees to sell, assign, issue and deliver to Purchaser, the Shares for an
aggregate consideration of Ninety-Seven Thousand One Hundred Ninety-Four U.S.
Dollars and no U.S. Cents (US$97,194) (“Purchase Price”).  The Purchase Price
per Share is approximately $0.0011.
 
2.2 Payment for Common Stock.  At the Closing Date, the Purchaser shall pay the
Purchase Price to the Company.
 
2.3 Payment of Certain Company Obligations.  The Company agrees to pay prior to
or at the Closing certain obligations of the Company, as more specifically set
forth on Schedule 4.1(j) hereto (“Company Closing Obligations”).
 
2.4 Manner of Payment.  At the Closing, the Purchaser shall deposit by wire
transfer of immediately available funds an amount equal to the sum of the
Purchase Price in the Company’s bank account.  On the Closing Date, the Company
shall disburse the Purchase Price to pay any Company Closing Obligations not
previously paid by the Company, with the proceeds of the Purchase Price
remaining after the payment of the Closing Obligations being transferred to the
Operating Subsidiary.
 
 
- 3 -

--------------------------------------------------------------------------------

 
SECTION III                                THE CLOSING.
 
3.1 Closing.  The closing of the sale of the Shares pursuant to Section 2.1
hereof and certain of the other transactions contemplated hereby (the “Closing”)
shall take place at the offices of the Company on the next Business Day (or such
later date as the parties hereto may agree) following the satisfaction or waiver
of the conditions set forth in Section VI hereof (the “Closing Date”), or at
such other time or place as the parties mutually agree.
 
3.2 Deliveries by the Company.  At the Closing, the Company shall deliver or
cause to be delivered to the Purchaser or its designee the following items (in
addition to any other items required to be delivered to the Purchaser pursuant
to any other provision of this Agreement):
 
(a) a certificate representing the Shares in accordance with directions
delivered to the Company’s transfer agent (“Transfer Agent”) at Closing to issue
to the Purchaser certificates representing the Shares (“Certificates”) with the
restrictive legend under the 1933 Act;
 
(b) a full and complete release by each of the Principals, on the one hand, and
the Company, on the other hand, releasing each other from any and all
liabilities, claims and obligations, arising prior to the Closing, that each
such party may have against the other party, in a form reasonably acceptable to
the Purchaser, provided, however, that Principals shall retain any statutory or
other rights to indemnification provided to them as a result of their service as
an officer and director of the Company and further provided that the release
shall not affect the rights and obligations of the parties under this Agreement
or any other agreement entered to by them as part of the Closing;
 
(c) the minutes of a meeting of the board of directors of the Company,  or a
written consent or action in lieu thereof, authorizing such Company’s entrance
into this Agreement and the issuance of such Company’s Shares to the Purchaser
as contemplated herein;
 
(d) resignations of all directors and officers from their positions in the
Company;
 
(e) duly executed corporate actions accepting the foregoing resignations
appointing Eric Stoppenhagen as the sole director of the Company and as the
President, Chief Financial Officer and Secretary of the Company effective as of
the Closing; and
 
(f) all records and documents relating to the Company, wherever located,
including, but not limited to, all books, records, government filings, Tax
Returns, consent decrees, orders, and correspondence, financial information and
records, electronic files containing any financial information and records, and
other documents used in or associated with the Company, to the extent such
records and documents have not been previously delivered to the Purchaser.
 
3.3 Deliveries by the Purchaser.  At the Closing, the Purchaser shall deliver or
cause to be delivered to the Company (in addition to any other items required to
be delivered to the Company pursuant to any other provision of this Agreement):
 
(a) the Purchase Price; and
 
(b) the minutes of a meeting of the Board of Directors of the Purchaser, or a
written consent in lieu thereof, authorizing the Purchaser’s entrance into this
Agreement and the purchase of the Shares from the Company as contemplated
herein.
 
 
- 4 -

--------------------------------------------------------------------------------

 
SECTION IV                                REPRESENTATIONS AND WARRANTIES.
 
4.1 Representations and Warranties of the Company.    The Company represents and
warrants to the Purchaser, with respect to the Company, that:
 
(a) Organization and Standing.  The Company is duly incorporated and validly
existing under the laws of the State of Florida, and has all requisite corporate
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted.  The Company does not own any
equity interest, directly or indirectly, in any other Person or business
enterprise other than the Operating Subsidiary.  The Company is qualified to do
business and is in good standing in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect upon its
assets, properties, financial condition, results of operations or business.  The
Company has only one subsidiary.  Except as set forth in Section 3.2(c) hereof,
no corporate proceedings on the part of the Company (including the approval of
the Company’s Board of Directors or shareholders) are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby.
 
(b) Capitalization.  At the date of this Agreement, the authorized capital stock
of the Company consists of (i) 200,000,000 shares of Common Stock, of which
5,427,625 shares are issued and outstanding, and (ii) no shares of preferred
stock (“Preferred Stock”), of which no shares are issued and outstanding.  The
Company has no other class or series of equity securities authorized, issued,
reserved for issuance or outstanding.  There are (x) no outstanding options,
offers, warrants, conversion rights, contracts or other rights to subscribe for
or to purchase from the Company, or agreements obligating the Company to issue,
transfer, or sell (whether formal or informal, written or oral, firm or
contingent), shares of capital stock or other securities of the Company (whether
debt, equity, or a combination thereof) or obligating the Company to grant,
extend, or enter into any such agreement and (y) no agreements or other
understandings (whether formal or informal, written or oral, firm or contingent)
which require or may require the Company to repurchase any of its Common
Stock.  There are no preemptive or similar rights granted by the Company with
respect to the Company’s capital stock.  There are no anti-dilution or price
adjustment provisions contained in any security issued by the Company.  Except
as set forth on Schedule 4.1(b) hereto, the Company is not a party to, and,
without inquiry, no Stockholder is a party to, any registration rights
agreements, voting agreements, voting trusts, proxies or any other agreements,
instruments or understandings with respect to the voting of any shares of the
capital stock of the Company, or any agreement with respect to the
transferability, purchase or redemption of any shares of the capital stock of
the Company.  The sale of the Shares to the Purchaser does not obligate the
Company to issue any shares of capital stock or other securities to any Person
(other than the Purchaser) and will not result in a right of any holder of
Company securities, by agreement with the Company, to adjust the exercise,
conversion, exchange or reset price under such securities.  The outstanding
Common Stock is all duly and validly authorized and issued, fully paid and
nonassessable.  The Shares represent approximately 94.5% of the outstanding
Common Stock of the Company, on a Fully-Diluted Basis.
 
(c) Status of Shares.  The Shares, when issued, (i) will be duly authorized,
validly issued, fully paid and nonassessable, (ii) will be issued in compliance
with all applicable United States federal and state securities laws,
(iii) subject to restrictions under this Agreement, and applicable United States
federal and state securities laws, have the rights set forth in the Certificate
of Incorporation, as amended,  and (iv) will be free and clear of all
Encumbrances (other than Encumbrances created by the Company or Purchaser and
restrictions on the resale of the Shares under applicable securities laws).
 
(d) Conflicts; Defaults.  The execution and delivery of this Agreement by the
Company and the performance by the Company of the transactions and obligations
contemplated hereby and thereby to be performed by it do not (i) violate,
conflict with, or constitute a default under any of the terms or provisions of,
the Certificate of Incorporation, as amended, the Bylaws, or any provisions of,
or result in the acceleration of any obligation under, any contract, note, debt
instrument, security agreement or other instrument to which the Company is a
party or by which the Company, or any of the Company’s assets, is bound;
(ii) result in the creation or imposition of any Encumbrances or claims upon the
Company’s assets or upon any of the shares of capital stock of the Company;
(iii) constitute a violation of any law, statute, judgment, decree, order, rule,
or regulation of a Governmental Authority applicable to the Company; or (iv)
constitute an event which, after notice or lapse of time or both, would result
in any of the foregoing.
 
 
- 5 -

--------------------------------------------------------------------------------

 
(e) Securities Laws.  The Company has complied in all material respects with
applicable federal securities laws, rules and regulations, including the
Sarbanes-Oxley Act of 2002, as amended, as such laws, rules and regulations
apply to the Company and its securities.  All shares of capital stock of the
Company have been issued in accordance with applicable federal securities laws,
rules and regulations.  There are no stop orders in effect with respect to any
securities of the Company that have been communicated to the Company’s transfer
agent.
 
(f) SEC Filings.  The SEC Filings, when filed, complied in all material respects
with the requirements of Section 13 or Section 15(d) of the 1934 Act, as such
sections were applicable as of the dates when filed, and did not, as of the
dates when filed, contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.  The financial statements of the Company
included in the SEC Filings complied in all material respects with the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements were prepared in accordance with GAAP applied
on a consistent basis during the periods covered by such financial statements,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and for the periods indicated, and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  All material agreements to which the Company is a party or to
which the property or assets of the Company are subject and which are required
to be disclosed pursuant to the 1934 Act are included as part of or specifically
identified in the SEC Filings.
 
(g) Material Changes. Since the date of the latest audited financial statements
included within the SEC Filings, except as specifically disclosed in the SEC
Filings, (i) there has been no event that could result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of the business consistent with past practice, and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP as required to be disclosed in filings made with the SEC, (iii)
the Company has not altered its method of accounting or the identity of its
auditors, except as disclosed in its SEC Filings, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities (“Material Changes”).
 
(h) Absence of Litigation.  There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or threatened in writing against or
affecting the Company.
 
(i) Brokers, Finders, and Agents.  The Company is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby.  No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company, the Company or the Purchaser for any commission, fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Company.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(j) Businesses and Liabilities.  The Company has no liabilities or obligations
of any kind or nature, except for: (i) the Company Closing Obligations set forth
on Schedule 4.1(j) hereto, as may be updated and supplemented by the Company at
any time prior to the Closing, (ii) Transferred Obligations (as defined herein),
and (iii) such obligations and liabilities set forth on the other schedules to
this Agreement.  As of the Closing, the Company’s only assets consist of the
capital stock of the Operating Subsidiary. At Closing all cash and cash
equivalents including, without limitation, the proceeds of the Purchase Price
remaining after the payment of the Company Closing Obligations, shall be
transferred to the Operating Subsidiary.
 
(k) No Agreements.  Except as set forth on Schedule 4.1(k) hereto, the Company
is not a party to any agreement, commitment or instrument, whether oral or
written, which imposes any obligations or liabilities on the Company after the
Closing.
 
(l) Taxes.
 
(i) The Company has timely filed all federal, state, local and foreign returns,
estimates, information statements and reports relating to Taxes (“Returns”)
required to be filed by the Company with any Tax authority prior to the date
hereof, except such Returns which are not material to the Company.  All such
Returns are true, correct and complete and the Company has no basis to believe
that any audit of the Returns would cause a Material Adverse Effect upon the
Company or its financial condition.  The Company has paid all Taxes shown to be
due on such Returns.
 
(ii) All Taxes that the Company is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.
 
(iii) The Company has no material Tax deficiency outstanding, proposed or
assessed against the Company, and the Company has not executed any unexpired
waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax.
 
(iv) No audit or other examination of any Returns of the Company by any Tax
authority is known by the Company to be presently in progress, nor has the
Company been notified of any request for such an audit or other examination.
 
(v) No adjustment relating to any Returns filed by the Company has been proposed
in writing, formally or informally, by any Tax authority to the Company or any
representative thereof.
 
(vi) The Company has no liability for any Taxes for its current fiscal year,
whether or not such Taxes are currently due and payable.
 
(m) OTC Bulletin Board Quotation.  The Common Stock is eligible for quotation on
the Over-the-Counter Bulletin Board (the “OTCBB”).  There is no known action or
known proceeding pending or threatened in writing against the Company by the
Nasdaq or the Financial Industry Regulatory Authority with respect to any
intention by such entities to prohibit or terminate the quotation of the Common
Stock on the OTCBB.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(n) Corporate Records.  All records and documents relating to the Company,
including, but not limited to, the books, shareholder lists, government filings,
Tax Returns, consent decrees, orders, and correspondence, financial information
and records (including any electronic files containing any financial information
and records), and other documents used in or associated with the Company (the
“Corporate Records”) are true, complete and accurate in all material
respects.  The minute books of the Company contain true, complete and accurate
records of all meetings and consents in lieu of meetings of the Board of
Directors of the Company (and any committees thereof), similar governing bodies
and shareholders (the “Minute Books”).  Copies of such Corporate Records of the
Company and the Minute Books currently in the possession of the Company, have
been heretofore delivered to the Purchaser; the original Corporate Records and
Minute Books, to the extent such original Corporate Records and Minute Books
exist, will be delivered to the Purchaser at Closing pursuant to Section 3.2(f).
 
(o) Disclosure.  The Company acknowledges and agrees that the representations
and warranties in this Section 4.1 are true and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading, under the circumstance under which
they were made.  The Purchaser acknowledges and agrees that the Company does not
make and has not made (i) any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4.1, or (ii) any statement, commitment or promise to the Purchaser or
any of its representatives which is or was an inducement to the Purchaser to
enter into this Agreement, other than as set forth in this Agreement.
 
(p) Exclusions.  The Purchaser acknowledges and agrees that: (i) it has reviewed
any and all information which it deems appropriate with respect to the Company’s
reverse split undertaken on or about December 2, 2004 and the director and
stockholder approvals and SEC filings made in connection therewith, the
Company’s transfer agent records, and the Company’s stockholder records and
lists, (ii) it accepts all of the foregoing matters and acknowledges that
Company makes no representations or warranties with respect to such matters,
notwithstanding anything contained in Section 4.1 of this Agreement or any other
provisions hereof, and (iii) it waives any and all rights or claims to
indemnification under Section 5.7 with respect to the foregoing maters.
 
4.2 Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company that:
 
(a) Organization and Standing.  The Purchaser is duly incorporated and validly
existing under the laws of the State of Nevada, and has all requisite corporate
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted.  The Purchaser is qualified to do
business and is in good standing in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect upon its
assets, properties, financial condition, results of operations or
business.    Except as set forth in Section 3.3(b) hereof, no corporate
proceedings on the part of the Purchaser (including the approval of the
Purchaser’s Board of Directors or shareholders) are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.
 
(b) Capacity of the Purchaser; Authorization; Execution of Agreements.  The
Purchaser has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder.  The execution and delivery of this Agreement by the Purchaser, and
the performance by the Purchaser of the transactions and obligations
contemplated hereby, including, without limitation, the purchase of the Shares
from the Company hereunder, have been duly authorized by all requisite corporate
action of the Purchaser.  This Agreement constitutes a valid and legally binding
agreement of the Purchaser, enforceable in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws of the United States (both state and federal),
affecting the enforcement of creditors’ rights or remedies in general from time
to time in effect and the exercise by courts of equity powers or their
application of principles of public policy.
 
 
- 8 -

--------------------------------------------------------------------------------

 
(c) Investment Intent.  The Shares being purchased hereunder by the Purchaser
are being purchased for its own account and are not being purchased with the
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the 1933 Act.  The Purchaser understands that such
Shares have not been registered under the 1933 Act by reason of their issuance
in a transaction exempt from the registration and prospectus delivery
requirements of the 1933 Act pursuant to Section 4(2) thereof, the provisions of
Rule 506 of Regulation D promulgated thereunder, and/or such other available
exemption from registration, and under the securities laws of applicable states
and agrees to deliver to the Company, if requested by the Company, an investment
letter in customary form.  The Purchaser further understands that the
certificates representing such Shares shall bear a legend substantially similar
to the following and agrees that it will hold such Shares subject thereto:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS.  NEITHER
THIS SECURITY NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS REGISTERED
UNDER SAID ACTS AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND THE COMPANY SHALL HAVE RECEIVED, AT THE
EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY
TO THE COMPANY (WHICH MAY INCLUDE, AMONG OTHER THINGS, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY).
 
(d) Accredited Investor.  The Purchaser, and each of the stockholders of the
Purchaser, is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act.
 
(e) Suitability and Sophistication.  The Purchaser, and each of the stockholders
of the Purchaser, has (i) such knowledge and experience in financial and
business matters that it is capable of independently evaluating the risks and
merits of purchasing the Shares it is purchasing; (ii) independently evaluated
the risks and merits of purchasing such Shares and has independently determined
that the Shares are a suitable investment for it; and (iii) sufficient financial
resources to bear the loss of its entire investment in such Shares.  The
Purchaser has had an opportunity to review the SEC Filings of the Company.
 
(f) Brokers, Finders, and Agents.  The Purchaser is not, directly or indirectly,
obligated to anyone acting as broker, finder, or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby.  No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company, the Company or the Purchaser for any commission, fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Purchaser.
 
 
- 9 -

--------------------------------------------------------------------------------

 
(g) Disclosure.  The Purchaser acknowledges and agrees that the representations
and warranties by the Purchaser in this Section 4.2 are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.  The Company acknowledges and agrees that the Purchaser
does not make and has not made (i) any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4.2, or (ii) any statement, commitment or promise to the
Company or any of its representatives which is or was an inducement to the
Company to enter into this Agreement, other than as set forth in this Agreement.
 
4.3 Rule 144.  The Purchaser acknowledges that the Shares it will be purchasing
must be held indefinitely unless subsequently registered under the 1933 Act or
unless an exemption from such registration is available.  The Purchaser is aware
of the provisions of Rule 144 promulgated under the 1933 Act which permit
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things, the
availability of certain current public information about the Company.
 
SECTION V                      COVENANTS OF THE PARTIES.
 
5.1 Commercially Reasonable Efforts.  Subject to the terms and conditions
hereof, each party shall use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement as promptly as practicable after the
date hereof, including (i) preparing and filing as promptly as practicable all
documentation to effect all necessary SEC filings and other documents and to
obtain as promptly as practicable all consents, waivers, licenses, orders,
registrations, approvals, permits and authorizations necessary or advisable to
be obtained from any Person and/or any Governmental Authority in order to
consummate any of the transactions contemplated by this Agreement, (ii)
executing and delivering such other documents, instruments and agreements as any
party hereto shall reasonably request, and (iii) taking all reasonable steps as
may be necessary to obtain all such material consents, waivers, licenses,
orders, registrations, approvals, permits and authorizations.  Notwithstanding
the foregoing, in no event shall any party have any obligation, in order to
consummate the transactions contemplated hereby, to: (i) take any action(s) that
would result in Material Adverse Changes in the benefits to the Company on the
one hand or to the Purchaser on the other of this Agreement, or (ii) dispose of
any material assets or make any material change in its business other than as
contemplated by this Agreement, or (iii) expend any material amount of funds or
otherwise incur any material burden other than those contemplated by this
Agreement.
 
5.2 Certain Filings; Cooperation in Receipt of Consents.
 
(a) The Company, Principals and the Purchaser shall reasonably cooperate with
one another in (i) determining whether any other action by or in respect of, or
filing with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any material
contracts, in connection with the consummation of the transactions contemplated
hereby, and (ii) taking or seeking any such other actions, consents, approvals
or waivers or making any such filings, furnishing information required in
connection therewith.  Each party shall permit the other party to review any
communication given by it to, and shall consult with each other in advance of
any meeting or conference with, any Governmental Authority or, in connection
with any proceeding by a private party, with any other Person, and to the extent
permitted by the applicable Governmental Authority or other Person, give the
other party the opportunity to attend and participate in such meetings and
conferences, in each case in connection with the transactions contemplated
hereby.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(b) The Company shall timely file all reports required to be filed by it
pursuant to Section 13 of the 1934 Act and all other documents required to be
filed by it with the SEC under the 1933 Act or the 1934 Act from the date of
this Agreement to the Closing; provided, however, that the Purchaser shall cause
the Company to file the Post-Closing 8-K as set forth in Section 5.10
hereof.  The Company shall file the Quarterly Report on Form 10-Q for the
quarter ended May 31, 2010 prior to the Closing.
 
5.3 Public Announcements.  The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement with respect to this Agreement and
the transactions contemplated hereby and, except as may be required by
applicable law, shall not issue any such press release or make any such public
statement prior to such consultation.
 
5.4 Access to Information; Notification of Certain Matters.
 
(a) From the date hereof to the Closing and subject to applicable law, the
Company shall (i) give to the Purchaser or its counsel reasonable access to the
books and records of the Company, and (ii) furnish or make available to the
Purchaser and its counsel such financial and operating data and other
information about the Company as such Persons may reasonably request.
 
(b) Each party hereto shall give notice to each other party hereto, as promptly
as practicable after the event giving rise to the requirement of such notice,
of:
 
(i) any communication received by such party from, or given by such party to,
any Governmental Authority in connection with any of the transactions
contemplated hereby;
 
(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement; and
 
(iii) any actions, suits, claims, investigations or proceedings commenced or, to
its Knowledge, threatened against, relating to or involving or otherwise
affecting such party or any of its Affiliates that, if pending on the date of
this Agreement, would have been required to have been disclosed, or that relate
to the consummation of the transactions contemplated by this Agreement;
provided, however, that the delivery of any notice pursuant to this
Section 5.4(b) shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.
 
5.5 Board of Directors and Officers.  The Principals shall cause the Company to
appoint Eric Stoppenhagen as the sole director of the Company and as the
President, Chief Financial Officer and Secretary of the Company at the Closing
and obtain any necessary resignations from the Company’s current directors and
officers effective as of the Closing.
 
5.6 Interim Operations of the Company.  During the period from the date of this
Agreement to the Closing, the Company to conduct its business only in the
ordinary course of business consistent with past practice, except to the extent
otherwise necessary to comply with the provisions hereof and with applicable
laws and regulations.  Additionally, during the period from the date of this
Agreement to the Closing, except as required hereby in connection with this
Agreement, the Company shall not do any of the following without the prior
consent of the Purchaser: (i) amend or otherwise change its Certificate of
Incorporation or Bylaws, (ii) issue, sell or authorize for issuance or sale
(including, but not limited to, by way of stock split or dividend), shares of
any class of its securities or enter into any agreements or commitments of any
character obligating it to issue such securities, other than in connection with
the exercise of outstanding warrants or outstanding stock options granted to
directors, officers or employees of the Company prior to the date of this
Agreement; (iii) declare, set aside, make or pay any dividend or other
distribution (whether in cash, stock or property) with respect to its common
stock, (iv) redeem, purchase or otherwise acquire, directly or indirectly, any
of its capital stock, (v) enter into any material contract or agreement or
material transaction or make any material capital expenditure other than those
relating to the transactions contemplated by this Agreement, (vi) create, incur,
assume, maintain or permit to exist any indebtedness except as otherwise
incurred in the ordinary course of business, consistent with past practice, or
except for the Company Closing Obligations, (vii) pay, discharge or satisfy
claims or liabilities (absolute, accrued, contingent or otherwise) other than in
the ordinary course of business consistent with past practice, or except for the
Company Closing Obligations, (viii) cancel any material debts or waive any
material claims or rights, (ix) make any loans, advances or capital
contributions to, or investments in financial instruments of any Person, (x)
assume, guarantee, endorse or otherwise become responsible for the liabilities
or other commitments of any other Person, (xi) alter in any material way the
manner of keeping the books, accounts or records of the Company or the
accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xii) enter into any indemnification,
contribution or similar contract pursuant to which the Company may be required
to indemnify any other Person or make contributions to any other Person, (xiii)
amend or terminate any existing contracts in any manner that would result in any
material liability to the Company for or on account of such amendment or
termination, or (xiv) change any existing or adopt any new tax accounting
principle, method of accounting or tax election except as provided herein or
agreed to in writing by the Purchaser.  Notwithstanding the foregoing, prior to
the Closing, the Company may, without the consent of the Purchaser, create the
Operating Subsidiary and transfer to the Operating Subsidiary the assets and
liabilities of the Company related to the breast cancer detection business.
 
 
- 11 -

--------------------------------------------------------------------------------

 
5.7 Indemnification.  The Principals hereby, jointly and severally, agree to
indemnify and hold harmless the Purchaser and the Company (the “Indemnified
Parties”) from and against any and all liabilities, obligations, claims, losses,
expenses, actual damages, actions, liens and deficiencies (including reasonable
attorneys’ fees) which exist, or which may be imposed on, incurred by or
asserted against the Indemnified Parties due to or arising out of any material
breach or inaccuracy of any representation or warranty of the Company under
Section 4.1 hereof, or any covenant, agreement or obligation of the  Principals
hereunder or in any other certificate, instrument or document contemplated
hereby or thereby (“Damages”), for a period of one (1) year from the Closing
Date (the “Indemnification,” and the period herein is referred to as the
“Indemnification Period”).  No claim for Indemnification may be made for
consequential, indirect or special damages.  Notwithstanding the foregoing, the
Principals individually and collectively shall not be obligated to pay to the
Indemnified Parties any amounts for Indemnification for Damages in excess of the
Purchase Price (the “Cap”).  The Principals shall not be obligated to make any
payment for Indemnification in respect of any claims for Damages that are made
by the Indemnified Parties after the expiration of the Indemnification Period;
provided, however, that the obligations of the Principals under the
Indemnification shall remain in full force and effect in respect of any claims
for Damages, subject to the Cap, which are made prior to, and remain pending at,
the expiration of the Indemnification Period. The indemnification provided by
this Section 5.7 shall be the sole remedy of the Indemnified Parties for any
Damages.
 
5.8 Information Statement.  The Company shall file the Information Statement
with the SEC, and to mail the Information Statement to its Stockholders, within
two (2) Business Days after the execution and delivery of this Agreement by the
parties.  The Information Statement shall be prepared by the Purchaser, and
prior to filing with the SEC, shall be subject to the Company’s review and
comment. At Closing, the Purchaser shall pay 50% of the out-of-pocket costs
incurred by the Company to mail the Information Statement, costs expected not to
exceed $1,500.
 
 
- 12 -

--------------------------------------------------------------------------------

 
5.9 Stockholder Filings.  The Purchaser and the Principals shall, at their own
cost and expense, make any stockholder filings with the SEC to the extent, and
in the time period, required by SEC rules as a result of the transactions
contemplated by this Agreement.    The Purchaser shall prepare such stockholder
filings for the Principals.
 
5.10 Post-Closing 8-K.  Following the Closing, the Purchaser shall, at its own
cost and expense, cause the Company to timely file a Current Report on Form 8-K
with the SEC disclosing the change of control of the Company and the purchase of
the Shares contemplated hereunder and any other information required in
connection therewith (“Post-Closing 8-K”).
 
5.11 Company Filings.    The Company, at its cost and expense, to have filed, on
or before the Closing, the Company's Quarterly Report on Form 10-Q for its
fiscal quarter ended May 31, 2010 with the SEC.
 
5.12 Interim Actions of the Parties.
 
(a) Until the earlier of the Closing Date or the termination of this Agreement
pursuant to Section VII hereof, neither the Company nor any of their respective
Affiliates shall, directly or indirectly (i) take any action to solicit or
initiate any Acquisition Proposal, or (ii) continue, initiate or engage in
negotiations concerning any Acquisition Proposal with, or disclose any
non-public information relating to the Company, or afford access to the
properties, books or records of the Company to, any corporation, partnership,
person or other entity (except the Purchaser and its Affiliates) that may be
considering or has made an Acquisition Proposal.
 
(b) Until the earlier of the Closing Date or the termination of this Agreement
pursuant to Section VII hereof, neither the Company nor any of its Affiliates
shall engage directly or indirectly in any transaction involving any of the
securities of the Company other than as contemplated by this Agreement.
 
5.13 Payment of Liabilities.  Prior to or at the Closing, Company shall pay in
full each of the Company Closing Obligations, as well as any additional
liabilities or obligations incurred by the Company since the date of this
Agreement, including any and all liabilities or obligations incurred by the
Company in connection with the transactions contemplated by this Agreement.  At
Closing all cash and cash equivalents including, without limitation, the
proceeds of the Purchase Price remaining after the payment of the Company
Closing Obligations, shall be transferred to the Operating Subsidiary.
 
5.14 Tax Return.  Prior to or at the Closing, the Company shall file its U.S.
and state income tax return for the fiscal year ended August 31, 2009.
 
5.15 Regulatory Matters.  Following the Closing, the Company and the Purchaser
shall be solely responsible for all SEC, income tax and other regulatory matters
and filings, for compliance with all applicable laws and regulations including
Section 404(a) and (b) of Sarbanes Oxley, the preparation and audit of the
Company’s financial statements, including those of the Operating Subsidiary, the
maintenance of the Company’s public reporting status under the Exchange Act, and
all costs associated with the foregoing.
 


 
- 13 -

--------------------------------------------------------------------------------

 
 
SECTION VI                                 CONDITIONS.
 
6.1 Conditions to the Obligations of Each Party.  The obligations of the Company
and the Purchaser to consummate the transactions contemplated by this Agreement
are subject to the satisfaction of the following conditions:
 
(a) No Governmental Authority of competent authority or jurisdiction shall have
issued any order, injunction or decree, or taken any other action, that is in
effect and restrains, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby; and
 
(b) The parties shall have obtained or made all consents, approvals, actions,
orders, authorizations, registrations, declarations, announcements and filings
contemplated by this Agreement.
 
6.2 Conditions to the Obligations of the Principals and the Company.  The
obligations of the Company and the Principals to consummate the transactions
contemplated by this Agreement are subject to the satisfaction of the following
further conditions:
 
(a) The Purchaser shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;
 
(b) The representations and warranties of the Purchaser contained in this
Agreement shall have been true and correct when made and in all material
respects at and as of the time of the Closing as if made at and as of such time
(except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case it shall be true and correct as of such date);
 
(c) The Company shall have received a certificate signed by the Purchaser to the
foregoing effect; and
 
(d) The Purchaser shall have delivered to the Company written instruments, in
forms reasonably satisfactory to the Company, evidencing the Purchaser’s ability
to pay by wire transfer of immediately available funds at least one (1) business
day prior to the Closing, all funds necessary to satisfy the Purchaser’s
obligations to the Company under Section 2.2 hereof.
 
(e) Termination by the Company, prior to the Closing, of any contracts or
agreements in existence (other than agreements with the Company’s transfer agent
or which are transferred to the Operating Subsidiary) that the Buyer, in its
sole discretion, determines should be terminated, and that such termination
shall not result in any additional liability or cost to the Company.
 
(f) The delivery to the Purchaser of all releases, novations, agreements with
creditors and evidences of the payment, with respect to the Transferred
Obligations (as defined below).
 
(g) On or prior to the Closing Date, the Company shall cause, at its cost and
expense, to have timely filed its federal and state income tax returns for the
year ended August 31, 2009.
 
(h) The Company shall have transferred all of the assets, business operations
and contracts of its breast cancer detection business to the Operating
Subsidiary, and the Operating Subsidiary shall have assumed, and be solely
responsible for the payment of, all outstanding liabilities, obligations and
indebtedness of the Company (“Transferred Obligations”), and indemnify the
Company against all such Transferred Obligations.  The Purchaser shall assist in
preparing all agreements and other documentation necessary to create the
Operating Subsidiary and to effect to transfer of the foregoing assets and
obligations to the Operating Subsidiary (the “Transfer”).  The Transfer shall be
completed within two (2) business days following the execution of this
Agreement. The Principals each shall have agreed to indemnify the Company for
any liability, cost or expense actually paid by the Company for any Transferred
Obligations.
 
 
- 14 -

--------------------------------------------------------------------------------

 
6.3 Conditions to the Obligations of the Purchaser.  The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following further conditions:
 
(a) The Company shall have performed in all material respects all of their
obligations hereunder required to be performed by them at or prior to the
Closing;
 
(b) At least ten (10) days have expired since the filing of the Information
Statement with the SEC, and any comments received from the SEC during such ten
(10) day period have been responded to, or otherwise handled, to the mutual
satisfaction of the Company and the Purchaser.
 
(c) The representations and warranties of each Company contained in this
Agreement shall have been true and correct when made and at and as of the time
of the Closing as if made at and as of such time (except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
it shall be true and correct as of such date);
 
(d) The Purchaser shall have received a certificate signed by each Company to
the foregoing effect;
 
(e) The Shares being sold to the Purchaser hereunder for the Purchase Price
shall represent 94.5% of the issued and outstanding shares of the Company’s
Common Stock on a Fully-Diluted Basis;
 
(f) The Company shall have delivered to the Purchaser written instruments, in
forms reasonably satisfactory to the Purchaser, evidencing the payment of the
Company Closing Obligations, subject to the provisions of this Agreement, as
well as any additional liabilities or obligations incurred by the Company since
the date of this Agreement, including any and all liabilities or obligations
incurred by the Company in connection with the transactions contemplated by this
Agreement (other than the Company Closing Obligation).
 
SECTION VII                                TERMINATION.
 
7.1 Termination.  This Agreement may be terminated at any time prior to the
Closing by written notice by the terminating party to the other party (except if
such termination is pursuant to Section 7.1(a)):
 
(a) by mutual written agreement of the Purchaser, the Principals and the
Company;
 
(b) by either the Purchaser, on the one hand, or by the Principals and the
Company, on the other hand, if
 
(i) the transactions contemplated by this Agreement shall not have been
consummated by July 25, 2010 (the “End Date”); provided, however, that this date
will be automatically extended by the number of days reasonably needed for the
Company, the Purchaser and the Company to review and respond to any SEC comment
letters sent to the Company in respect of the Information Statement; provided
further, however, that the right to terminate this Agreement under this
Section 7.1(b)(i) shall not be available to any party whose breach of any
provision of or whose failure to perform any obligation under this Agreement has
been the cause of, or has resulted in, the failure of the transactions to occur
on or before the End Date; or
 
 
- 15 -

--------------------------------------------------------------------------------

 
(ii) a judgment, injunction, order or decree of any Governmental Authority
having competent jurisdiction enjoining either the Company or the Purchaser from
consummating the transactions contemplated by this Agreement is entered and such
judgment, injunction, judgment or order shall have become final and
nonappealable and, prior to such termination, the parties shall have used their
respective commercially reasonable efforts to resist, resolve or lift, as
applicable, such judgment, injunction, order or decree; provided, however, that
the right to terminate this Agreement under this Section 7.1(b)(ii) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of such judgment,
injunction, order or decree.
 
(c) by the Company and the Principals:
 
(i) if a breach of or failure to perform any representation, warranty, covenant
or agreement on the part of the Purchaser set forth in this Agreement shall have
occurred which would cause the conditions set forth in Section 6.2(a) not to be
satisfied, and any such condition shall be incapable of being satisfied by the
End Date or such breach or failure to perform has not been cured within ten days
after notice of such breach or failure to perform has been given by the Company
to the Purchaser.
 
(d) by the Purchaser:
 
(i) if a breach of or failure to perform any representation, warranty, covenant
or agreement on the part of either of the Company set forth in this Agreement
shall have occurred which would cause the conditions set forth in Section 6.3
not to be satisfied, and any such condition is incapable of being satisfied by
the End Date or such breach or failure to perform has not been cured within ten
days after notice of such breach or failure to perform has been given by the
Purchaser to the Company.
 
7.2 Effect of Termination.  If this Agreement is terminated pursuant to
Section 7.1, except as set forth in Section 7.3 below, there shall be no
liability or obligation on the part of the Purchaser, the Principals or the
Company, or any of their respective officers, directors, shareholders, agents or
Affiliates, except that the provisions of this Section 7.2, Section 7.3 and
Section VIII of this Agreement shall remain in full force and effect and survive
any termination of this Agreement and except that, notwithstanding anything to
the contrary contained in this Agreement, no parties shall be relieved of or
released from any liabilities or damages arising out of its material breach of
or material failure to perform its obligations under this Agreement.
 
7.3 Expenses.  Whether or not the transactions contemplated by this Agreement
are consummated, all fees and expenses of any party hereto incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses.
 
 
- 16 -

--------------------------------------------------------------------------------

 
SECTION VIII                                MISCELLANEOUS.
 
8.1 Waivers and Amendments.  This Agreement may be amended or modified in whole
or in part only by a writing which makes reference to this Agreement executed by
all of the parties hereto.  The obligations of any party hereunder may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the party claimed to have given
the waiver; provided, however, that any waiver by any party of any violation of,
breach of, or default under any provision of this Agreement or any other
agreement provided for herein shall not be construed as, or constitute, a
continuing waiver of such provision, or waiver of any other violation of, breach
of or default under any other provision of this Agreement or any other agreement
provided for herein.
 
8.2 Entire Agreement.  This Agreement (together with any Schedules and/or any
Exhibits hereto) among the Company, the Principals and the Purchaser, and the
other agreements and instruments expressly provided for herein, together set
forth the entire understanding of the parties hereto and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations, and warranties, whether oral or written, including
the Letter of Intent between the Company, the Principals and the Purchaser dated
June 14, 2010, among the parties with respect to the subject matter hereof.
 
8.3 Governing Law and Submission to Jurisdiction.  This Agreement shall in all
respects be governed by and construed in accordance with the internal
substantive laws of the State of Florida without giving effect to the principles
of conflicts of law thereof.  Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any other party or its successors or assigns shall be brought and determined
in any Florida State or federal court sitting in Florida (or, if such court
lacks subject matter jurisdiction, in any appropriate Florida State or federal
court), and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties agrees not to commence any action,
suit or proceeding relating thereto except in the courts described above in
Florida, other than actions in any court of competent jurisdiction to enforce
any judgment, decree or award rendered by any such court in Florida as described
herein.  Each of the parties hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Florida as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
 
- 17 -

--------------------------------------------------------------------------------

 
8.4 Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and be deemed to have been duly given (a) when
personally delivered or sent by facsimile transmission or e-mail (the receipt of
which is confirmed in writing), (b) one Business Day after being sent by a
nationally recognized overnight courier service or (c) five Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, to the parties at their respective addresses set forth below.
 
If to the Company or the Principals:
Mammatech Corporation
930 NW 8th Avenue
Gainesville, Florida 32601
 
Attn: Mr. Mark K. Goldstein
if to the Purchaser
Verdad Telecom, Inc.
 
 
 
 
And
 
Any party by written notice to the other may change the address or the persons
to whom notices or copies thereof shall be directed.



8.5 Counterparts; Facsimile and Electronic Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which together will constitute one and the same
instrument.  The signature pages hereto in facsimile copy or other electronic
means, including e-mail attachment, shall be deemed an original for all
purposes.
 
8.6 Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer their
rights hereunder without the prior written consent of the Purchaser, and the
Purchaser may not assign or transfer its rights under this Agreement without the
consent of the Company.
 
8.7 Third Parties.  Nothing expressed or implied in this Agreement is intended,
or shall be construed, to confer upon or give any Person other than the parties
hereto and their successors and assigns any rights or remedies under or by
reason of this Agreement.
 
8.8 Schedules.  The Schedules and Exhibits attached to this Agreement are
incorporated herein and shall be part of this Agreement for all purposes.
 
8.9 Headings.  The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.
 
8.10 Interpretation.  Whenever the context may require, any pronoun used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
 
[Signature Page Follows]
 
 
- 18 -

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
THE COMPANY AND THE PURCHASER
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.
 
THE COMPANY:
Mammatech Corporation
a Florida corporation




By:                                                               
Henry S. Pennypacker, President,
Chief Executive Officer, Director




THE PURCHASER:
Verdad Telecom, Inc.
a Nevada corporation








By: ______________
       Eric Stoppenhagen, President




Accepted and agreed to:
Principals


________________________________
Mark K. Goldstein, Individually




________________________________
Henry S. Pennypacker, Individually


 
 
 
- 19 -

--------------------------------------------------------------------------------

 


SCHEDULE 4.1(b)


Capitalization


The Company has the following agreements with respect to its capital stock:


None


 
- 20 -

--------------------------------------------------------------------------------

 
SCHEDULE 4.1(j)


Businesses and Liabilities


The Company Closing Obligations are as follows:


SWS
STARK ,WINTER ,SCHIENKEIN & CO.,LLP
     
 
 
 
 





 
- 21 -

--------------------------------------------------------------------------------

 


SCHEDULE 4.1(k)


No Agreements


The Company has obligations under the following agreements, commitments and
instruments:





